Citation Nr: 0201868	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-15 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
denied service connection for vertigo.

By April 2000 rating decision, the RO denied service 
connection for right ear hearing loss as new and material 
evidence, sufficient to reopen that matter had not been 
submitted.  In November 2000, the veteran submitted a written 
statement indicating that "somehow VA never got my dispute on 
my right ear and are saying that I don't have a claim there."  
The Board construes this statement as a timely notice of 
disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.301(a), 
20.302(a) (2001).  However, as a statement of the case (SOC) 
has not yet been issued on this matter, additional action by 
the RO is required as set forth below in the Remand portion 
of this decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

In December 2001, the veteran waived initial RO consideration 
of the new evidence submitted at his travel board hearing.  
38 C.F.R. § 20.1304(c) (2001).  


FINDING OF FACT

The veteran's vertigo is shown to be linked to an in-service 
automobile accident.


CONCLUSION OF LAW

The veteran's vertigo was incurred during his active service.  
38 U.S.C.A. §§  1110, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained with regard to 
this issue.  The veteran and his representative, moreover, 
have been accorded ample opportunity to present evidence and 
argument on his behalf, including presenting testimony at a 
personal hearing before the undersigned.  Further, the 
veteran and his representative have been notified of the 
evidence necessary to establish the benefit sought.  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

Service medical records reflect that the veteran suffered a 
head injury in a car accident in May 1969.  He complained of 
headaches, nausea, and dizziness.  Thereafter, in June 1969, 
he complained of lightheadedness and tinnitus.  On June 1970 
service separation physical examination, only an identifying 
body mark on the right forearm was noted.  

September 1997 VA medical records indicate complaints of 
dizziness that occurred once a day for 20 minutes.  He 
reported that such symptoms began following his 1969 
automobile accident in service.  

November 1997 medical records reflected a two-year history of 
dizziness.  He reported daily intermittent episodes of 
dizziness lasting four or five minutes.  Motion sickness, he 
reported, could last for hours.  Changing position or turning 
his head could produce symptoms.  He also had symptoms of 
visual vertigo.  The physician recommended that motion tests 
be conducted.  The examiner diagnosed episodic vertigo, 
visual vertigo, and a slight embellishment of imbalance.

December 1997 private medical records reflected complaints of 
dizziness and momentary disequilibrium with quick head turns.  
He reported some visual vertigo symptoms, but on objective 
examination, he had no nystagmus.  The diagnosis was visual 
vertigo and possible psychophysiologic dizziness.  

January 1998 private medical records revealed complaints of 
motion sickness, imbalance in crowded or noisy places and 
during weather changes.  The physician diagnosed 
psychophysiologic dizziness and chronic ear pain.  

In February 1998, he filed a claim of service connection for 
vertigo.  By January 1999 rating decision, the RO denied 
service connection for vertigo.  

On November 1999 VA medical examination, he reported problems 
with balance since his 1969 automobile accident.  He 
described falling incidents as well as episodes of vertigo.  
Otologic examination was normal.  Apparently, the veteran 
underwent balance testing, but nothing localizing was found.  
The examiner diagnosed vertigo, and opined that it seemed 
reasonable, based on the fact that the veteran's vertigo 
began after the in-service accident, that there was a cause 
and effect relationship between the two.  

The claims file contains several written statements from 
friends and relatives of the veteran dated from May to July 
2000 indicating that the veteran experienced dizzy spells and 
similar symptoms.  A July 2000 statement from the veteran's 
former wife indicated that she had known him since 1967, and 
that she was married to him from 1969 to 1987.  According to 
her statement, following his 1969 accident, he recovered from 
the concussion, but the other symptoms, such as dizziness and 
imbalance, never improved.

In July 2000, he and his spouse testified at a personal 
hearing before an RO hearing officer.  He stated that during 
service he was involved in an automobile accident and that he 
woke up in the hospital.  He stated that he first sought 
post-service treatment for dizziness, lightheadedness, and 
imbalance in 1995, and that he never experienced those 
symptoms before the 1969 accident.  

An October 2000 electronystagmogram (ENG) study revealed a 
mild degree of nonparoxysmal nystagmus in the static head 
position and direction changing positional nystagmus 
suppressed by fixation.  Apparently, these findings indicated 
a peripheral vestibular disorder.  

On November 2000 VA medical examination, his complaints of 
imbalance and dizziness were addressed.  Two VA examiners 
noted the clinical history, that in November 1997, he 
reported spells lasting several minutes at a time, not 
necessarily associated with motion.  An ENG study conducted 
that year was normal.  An August 1997 MRI of the brain was 
also normal.  On November 1997 medical examination, there was 
no positional nystagmus noted although the veteran exhibited 
fairly unrelated and acrobatic movements with his arms and 
legs during positioning testing.  However, on November 2000 
examination, he stated that he had vertigo imbalance since 
his 1969 concussion.  The examiners noted that in 1997 he 
reported onset of those symptoms two years prior.  On 
objective examination, he exhibited jerky acrobatic movements 
of the arms and legs that could have been functional in 
nature.  He walked normally without disturbance of gait.  The 
examiners discussed the October 2000 ENG study and concluded 
that the results reflected no evidence of peripheral 
vestibulopathy.  The examiners opined that the veteran's 
imbalance disorder was psychophysiologic or psychosomatic as 
none of the diagnostic tests conducted confirmed a definite 
physiologic disorder of balance.  According to the examiners, 
he did not have a pathologic balance disorder based on 
examination and recent testing.  Also, the examiners noted 
that the veteran worked at an assembly plant for many years 
and although he stated that his balance was a problem at 
work, he never reported the problem to his employer for fear 
of losing his job.  The examiners concluded that the veteran 
did not have a significant vestibular disorder.  

In October 2001, he submitted medical evidence from May 1973 
indicating that he twisted his left knee while climbing off a 
forklift.  He also submitted August 1985 medical records 
indicating that he slipped and fell while holding a 63-pound 
wire reel, crushing his right hand.

A November 2001 private ENG report indicated that the results 
were abnormal due to low velocity left beating and prominent 
prolonged paroxysmal positional upbeating nystagmus following 
Dix Hallpike positioning to the left side.  This indicated 
benign positional vertigo due to cupulolithiasis affecting 
one of the left ventricle semicircular ducts.  

In December 2001, he testified at a Board hearing at the RO 
that in 1973, while employed at a manufacturing job, he 
turned his head to the left when getting off a forklift and 
fell, as he lost his balance.  In 1985, he stated that he 
turned while working on an assembly line and remembered 
waking up on the ground.  His wife testified that since she 
met him in 1988, he complained of dizziness and imbalance.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi; No. 01-7006 
(Fed. Cir. Dec. 17, 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision too close to call).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The veteran has a present disability, a factor necessary but 
not sufficient for the granting of service connection.  
38 C.F.R. § 3.303; Gilpin, supra.  In order for service 
connection to be granted, his vertigo must be shown to be 
related to service.  38 C.F.R. § 3.303.

To begin with, the Board notes that the evidence in this case 
is not entirely consistent.  On the one hand, in 1997, the 
veteran reported problems with dizziness and imbalance that 
began two years earlier.  On the other hand, on November 1999 
VA medical examination, he asserted that such symptoms began 
following his 1969 car accident.  Furthermore, November 1997 
medical records indicated that he appeared to be embellishing 
his symptoms. Moreover, the medical opinion outlined above 
presented differing conclusions.  On November 1999 VA 
examination, the examiner opined that there was a cause and 
effect relationship between the veteran's current symptoms 
and the in-service accident.  On November 2000 VA 
examination, the examiners opined that his imbalance disorder 
was psychophysiologic or psychosomatic.  The November 2001 
ENG report reflected benign positional vertigo due to 
cupulolithiasis.  

The Board must assess the credibility of the evidence and 
determine the degree of weight to give it.  Also, the Board 
has discretion to accept or reject pieces of evidence, 
provided that sufficient reasons and bases are set forth 
explaining such action.  Hayes v. Brown, 5 Vet. App. 60 
(1993).  The Board finds the veteran's complaints of vertigo 
credible.  Despite inconsistencies regarding the length of 
time during which he suffered dizziness and other symptoms, 
it is recognized that he had the symptoms of which he now 
complains, at least intermittently, since 1969.  

As to the differing medical opinion, the Board finds no 
reason to accord one more probative value than the others.  
Id.  That is, the November 1999 opinion is as well reasoned 
as the November 2000 opinion, and it is uncontradicted by the 
November 2001 conclusion.  

As the evidence for and against the veteran's claim is deemed 
to be in relative equipoise, the veteran prevails.  
38 U.S.C.A. § 5107; Ortiz, supra; Gilbert, supra.  Thus, as 
the veteran has a present disability, and because the medical 
evidence reflects a link between his present disability and 
service, service connection for vertigo must be granted.  
38 C.F.R. § 3.303.


ORDER

Service connection for vertigo is granted.


REMAND

As noted above, in April 2000, the RO denied service 
connection for right ear hearing loss as no new and material 
evidence to reopen the claim had been submitted.

A timely notice of disagreement was filed, but the RO failed 
to issue a SOC regarding that matter.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
SOC, and RO failure to issue same is a procedural defect.  
Manlincon, 12 Vet. App. at 240-41.  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  Therefore, the 
Board must remand this aspect of the veteran's claim for 
preparation of a SOC as to entitlement to restoration of a 20 
percent rating for the veteran's service-connected residuals 
of a T9 fracture.  See VAOPGCPREC 16-92 (July 24, 1992).

Thus, the case is remanded for the following action:

1.  The RO must issue a SOC concerning 
the issue of service connection for right 
ear hearing loss, to include the matter 
of whether new and material evidence to 
reopen that claim, has been submitted.  
The veteran should, of course, be advised 
of the time period to perfect his appeal.  
38 C.F.R. § 20.302(b) (2001).  

2.  Then, only if he perfects his appeal 
with a timely-filed substantive appeal, 
the RO must review the claims file and 
ensure that all notification and 
development action is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107 (West Supp. 
2001) are satisfied.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical & Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

